DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-17 are the inclusion of the limitations of deriving  a feature quantity relating to characteristics of ink by estimating behavior of a first ink to be ejected onto a recording medium and of a second ink to be ejected to a  position adjacent to the first ink ejected, using physical property information and information on a setting to derive a feature quantity relating to characteristics of the recording medium: and output the feature quantity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamanobe (7,484,822) teaches a printing method comprising the steps of a droplet deposition rate calculation step, a dot arrangement specification step of specifying a dot arrangement pattern.
Mizuno (US2014/0055517) teaches an image forming apparatus comprising ejecting dots of similar colors formed to be overlapped at a same position at a lower rate in a low density gradation range and at a higher rate in a high density gradation image.

Yamanobe and Mizuno do not teach deriving  a feature quantity relating to characteristics of ink by estimating behavior of a first ink to be ejected onto a recording medium and of a second ink to be ejected to a  position adjacent to the first ink ejected, using physical property information and information on a setting to derive a feature quantity relating to characteristics of the recording medium: and output the feature quantity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853